BAUM, Chief Judge
(concurring).
I concur with Judge Grace and write separately simply to underscore certain observations. As Judge Grace points out with ample case support, the U.S. Supreme Court has consistently treated the military in a distinctly different fashion from civilian society when applying constitutional provisions. Great deference is accorded the judgment of Congress in the exercise of its authority under Art. I, § 8, cl. 14 of the Constitution of the United States: “To make Rules for the Government and Regulation of the land and naval Forces.” For me, that outlook may be illustrated best by the opinion in Chappell v. Wallace, 462 U.S. 296, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983), where a unanimous Supreme Court exempted the military from constitutional tort actions available in the civilian sector against government authorities. Some of the language of that opinion has particular relevance to the issue before this Court:
The need for special regulations in relation to military discipline, and the consequent need and justification for a special and exclusive system of military justice, is too obvious to require extensive discussion____ The special status of the military has required, the Constitution has contemplated, Congress has created, and this Court has long recognized two systems of justice, to some extent parallel: one for civilians and one for military personnel.
Chappell v. Wallace, 462 U.S. 296, 300, 303-304, 103 S.Ct. 2362, 2365, 2367.
The Court concluded that: “Taken together, the unique disciplinary structure of the Military Establishment and Congress’ activity in the field constitute ‘special factors’ which dictate that it would be inappropriate to provide enlisted military personnel a Bivens-type remedy against their superior officers.” Chappell v. Wallace, 462 U.S. 296, 304, 103 S.Ct. 2362, 2367. Those very same factors can just as easily lead to the conclusion that it would be inappropriate to require appointment of military judges in strict compliance with Art. II, § 2, cl. 2 of the Constitution.
*578Finally, the words of former Chief Justice Warren, quoted with approval by then Chief Justice Burger in Chappell v. Wallace, supra, seem particularly apt: “[T]he special relationships that define military life have ‘supported the military establishment’s broad power to deal with its own personnel. The most obvious reason is that courts are ill-equipped to determine the impact upon discipline that any particular intrusion upon military authority might have.’ ” Warren, [The Bill of Rights and the Military, 37 N.Y.U.L.Rev. 181, 188 (1962)] Id. at 305, 103 S.Ct. at 2368.
For all of these reasons, I believe it would be a significant departure from precedent for this Court or any other court to declare that trial and appellate military judges must be appointed as judges under the terms of the Appointments Clause of the Constitution, Art. II, § 2, cl. 2 rather than in the manner devised by Congress pursuant to Art. I, § 8, cl. 14. This conclusion is reinforced by the fact that the legislation on this subject seems to call for assignment or detailing to military duty as a judge rather than judicial appointment.1
Nowhere in the UCMJ is it provided that military judges, trial or appellate, will be appointed.2 Instead, military judges are assigned or detailed to their duties as need*579ed, just as with other military duties. As commissioned officers, they may be reassigned to nonjudicial duties at the will of the Judge Advocate General to meet the needs of the service.
The only exception to this general scheme of things would appear to be at the Court of Military Review level where Art. 66, UCMJ authorizes assignment of civilians as well as commissioned officers. In point of fact, there are no civilians presently assigned to any Court of Military Review. The Coast Guard Court, thought to have been the one exception, turns out to harbor no civilians. Both Judge Bridgman, who is assigned to another panel of this Court, and I believed ourselves to be civilian judges, but in 1990 Congress made it clear that we are not. In that year the UCMJ was amended by the following addition to Art. 142:
“For purposes of appointment of judges to the court [U.S. Court of Military Appeals], a person retired from the armed forces after 20 or more years of active service (whether or not such person is on the retired list) shall not be considered to be in civilian life.”
Art. 142(b)(4), UCMJ, 10 U.S.C. § 942(b)(4).
Before his current assignment to this Court, Judge Bridgman retired as a captain from the U.S. Coast Guard after more than 20 years of active service and I retired as a captain from the U.S. Navy after more than 20 years of active service before my assignment here. Accordingly, the rationale of U.S. v. Coffman, 35 M.J. 591 (N.M.C.M.R.1992), would appear to apply equally to all judges on this Court. Retired and active duty alike, we were all appointed as commissioned officers to the rank of captain by the President with the advice and consent of the Senate and have been assigned to the U.S. Coast Guard Court of Military Review by the General Counsel of the Department of Transportation in his capacity as Judge Advocate General of the Coast Guard.3 Our designation and assignment as appellate military judges has been strictly in accord with the Congressional “Rules for the Government and Regulation of the land and naval Forces.” Moreover, the terms of Art. II, § 2, cl. 2 of the United States Constitution have been met, as well, by our Presidential appointment as commissioned officers.

. The military duty aspect of assignment as a judge was addressed in a congressionally mandated study ordered as part of the Military Justice Act of 1983. It accounted in large part for a recommendation against tenure for military judges. It also prompted the three dissenting members of the study commission to recommend a modified form of tenure to accommodate military duty requirements. In making its recommendation against tenure, the commission found that military judges enjoy judicial independence under the present system administered by the Judge Advocates General. Military Justice Act of 1983's ADV. COMM. REP., Vol. 1, at 9 (1984). Perhaps the time has come for Congress to look anew at this subject in view of developments reflected in cases since then such as U.S. v. Allen, 33 M.J. 209 (C.M.A.1991); U.S. v. Mabe, 33 M.J. 200 (C.M.A.1991) and Navy-Marine Corps Court of Military Review v. Carlucci, 26 M.J. 328 (C.M.A.1988). See also Baum and Barry, United States Navy-Marine Corps Court of Military Review v. Carlucci: A Question of Judicial Independence, Federal Bar News & Journal (June, 1989). If the subject is revisited, Congress would do well to address the questions concerning Article I court status of Courts of Military Review raised by this Court in Combest v. Bender, 43 C.M.R. 899 (C.G.C.M.R. 1971). Justice Scalia’s views concerning executive agencies which adjudicate, as expressed in his Freytag concurring opinion, Freytag v. C.I.R., 111 S.Ct. at 2654-2657, and joined by three other justices, give added reason for Congressional action on the points outlined in Combest v. Bender, 43 C.M.R. 903-904.


. Art. 26, UCMJ relates to military judges for general and special courts-martial. It provides in pertinent part as follows;
(a) A military judge shall be detailed to each general court-martial. Subject to regulations of the Secretary concerned, a military judge may be detailed to any special court-martial. The Secretary concerned shall prescribe regulations providing for the manner in which military judges are detailed for such courts-martial and for the persons who are authorized to detail military judges for such courts-martial____
(b) A military judge shall be a commissioned officer of the armed forces who is a member of the bar of a Federal court or a member of the bar of the highest court of a State and who is certified to be qualified for duty as a military judge by the Judge Advocate General of the armed force of which such military judge is a member.
(c) The military judge of a general court-martial shall be designated by the Judge Advocate General, or his designee, of the armed force of which the military judge is a member for detail in accordance with regulations prescribed under subsection (a) ... A commissioned officer who is certified to be qualified for duty as a military judge of a general court-martial may perform such duties only when he is assigned and directly responsible to the Judge Advocate General, or his designee, of the armed force of which the military judge is a member____ (Emphasis added)
Art. 66, UCMJ provides for Court of Military Review judges as follows:
(a) Each Judge Advocate General shall establish a Court of Military Review which shall be composed of one or more panels, and each such panel shall be composed of not less than three appellate military judges ... Appellate military judges who are assigned to a Court of Military Review may be commissioned officers or civilians, each of whom must be a member of a bar of a Federal court or the highest court of a State. The Judge Advocate General shall designate as chief judge one of the appellate military judges of the Court of Military Review established by him. The chief judge shall determine on which panels of the court the appellate judges assigned to the court will serve and which military judge assigned to the court will act as the senior judge on each panel.
(Emphasis added)


. Art. 1(1), UCMJ, 10 U.S.C. § 801(1).